Opinión disidente emitida por el
Juez Asociado Señor Rebollo López.
Sentencias como la emitida en el presente caso por una mayoría de los Señores Jueces que componen el Tribunal hace que cobre actualidad lo expresado hace veinticinco (25) años por este mismo Tribunal en el caso de Pueblo v. Luciano Arroyo, 83 D.P.R. 573, 582 (1961), a los efectos de que nosotros los “jueces no debemos, después de todo, ser tan inocentes cómo para creer declaraciones que nadie más creería”.
I — I .
Según la propia sentencia que se emite el alegado agente encubierto José A. Ramírez, perteneciente a la División de Control del Vicio de la Policía de Puerto Rico, declaró que:
...lleva cinco años trabajando en dicha División, interviniendo específicamente en transacciones ilegales del juego de bolita. Durante el mes de junio de 1984 le fue asignada una investigación relacionada con el juego de “bolipool” en el pueblo de Cabo Rojo. El día 23 de junio, mientras recorría el sector Monte Grande de dicho pueblo, decidió entrar al Colmado Martínez para comprar una cerveza. Mientras conversaba con el encargado del negocio, entró un joven trigueño, delgado, de cabello rizado, conocido. por el apodo de “Choclo”. Poco después llegó al colmado el apelante, el cual, dirigiéndose a “Choclo” le pidió que le entregara “las listas”. “Choclo” le contestó que las tenía en su auto; que lo acompañara. El agente Ramírez procedió a salir del negocio hacia su auto, que estaba estacionado frente al negocio, y al caminar cerca del apelante y de “Choclo” vi[o] que [e]ste último le entregó una hoja de papel con números de tres cifras, guión y cantidades a la derecha. (Énfasis suplido.)
Por otro lado —y con el propósito de llevar al ánimo del juzgador que resultaba increíble que lo narrado por el *760agente fuera cierto— durante el juicio celebrado la defensa del aquí apelante presentó prueba irrefutable de que el acompañante de éste sabía que el testigo de cargo era miembro de la división de la Policía de Puerto Rico que brega con los supuestos infractores a la Ley de la Bolita, esto es, la División de Control del Vicio. Dicha prueba, según ello igualmente surge de la sentencia que se emite, consistió de:
.. .una noticia publicada en el periódico El Vocero de fecha 5 de abril de 1983, marcada como [Exhibit] 1 de la defensa, en la que aparece una foto [d]el agente Ramírez conduciendo a “Choclo” por los pasillos del tribunal luego de ser arrestado y acusado por violación a la [L]ey de [Blolita.
HH h-H
Ante ese cuadro de hechos, este Tribunal se limita a cuestionarse si en el presente caso se cumplió con los requisitos técnicos que para la expedición de una orden de allanamiento exige la Regla 231 de Procedimiento Criminal y la jurisprudencia interpretativa de la misma. Concluyendo que la “declaración jurada prestada por el agente Ramírez cumple con la ley y la jurisprudencia”, el Tribunal rechaza la contención del apelante a los efectos de que el foro de instancia erró “al declarar sin lugar la moción de supresión de evidencia”.
h — H I — I HH
Disentimos. Somos del criterio que nuestra función revisora no se limita a examinar si en un caso en particular se cumple o no con los tecnicismos legales que establece nuestro ordenamiento jurídico. Dicha función va mucho más allá: estamos obligados a velar por que en nuestra jurisdicción se haga la mejor justicia de que se es capaz en un pueblo como el nuestro.
*761En el presente caso no hay duda que el acompañante del apelante tuvo la oportunidad de observar bien al supuesto encubierto. Ello surge de la propia declaración de este último. De hecho, supuestamente estuvieron tan cerca los unos de los otros como para que el agente, alegadamente, pudiera escuchar lo dicho por el apelante y ver los “números de tres cifras, guión y cantidades en la derecha” en una hoja de papel en manos del apelante y su acompañante.
¿Quién puede creer que una persona va a hacer manifestaciones en alta voz que lo señalan como violador de la Ley de la Bolita, y va a bregar con material de bolita, en presencia de una persona que él sabe es agente de la División de Control del Vicio de la Policía, agente que precisamente lo había arrestado anteriormente por infracción a dicha leyl Ciertamente nosotros no estamos dispuestos a ello.
> 1 — I
En resumen, disentimos por entender que erró el foro de instancia al no declarar con lugar la moción de supresión de evidencia que radicara el apelante en el presente caso por cuanto lo afirmado por el agente Ramírez en la “declaración jurada que sirvió de base a la expedición de la orden de allanamiento” obviamente es falso, total o parcialmente. Véase Regla 234, inciso (f), de Procedimiento Criminal, 34 L.P.R.A. Ap. II, R. 234(f).
Disentimos, en adición, por entender que decisiones como la que se emite en el presente caso son nocivas al sistema de justicia en Puerto Rico. No hay duda que este Tribunal ha resuelto —correctamente, a nuestro entender— que la institución de agente encubierto es necesaria en la persecución y castigo de actividades delictivas que se llevan a cabo en la clandestinidad. No es menos cierto, sin embargo, que la experiencia nos ha demostrado que dicha *762institución necesita mejorarse. La “aprobación” por parte de este Tribunal —al confirmar la convicción— de una situación como la que plantea el presente caso, donde existe una declaración jurada obviamente mendaz, tiene el efecto indeseado y perjudicial de evitar que la Policía de Puerto Rico mejore no sólo su personal sino sus métodos de investigación, lo cual debe ser el objetivo de todos.